Citation Nr: 1816413	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of         a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim.

In an April 2016 decision, the Board denied the claim for service connection        for diabetes, to include as due to herbicide exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated November 29, 2016, the Court vacated the Board's denial of the     claim and remanded it to the Board for action consistent with the Joint Motion        for Partial Remand (JMR).  The Board remanded this case in March 2017 for additional development.  The case has now been returned to the Board for        further appellate action.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at        the RO concerning claims for service connection for posttraumatic stress disorder, insomnia, hypertension, and neuropathy of the lower extremities. These appeals     are listed in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeals. Action by the Board at this time may actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1. The Veteran is not shown to have been exposed to herbicide agents during service.

2. Diabetes mellitus was not shown in service or for many years thereafter and there is no competent evidence suggesting the condition is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C. § 1101, 1110, 1112, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was
 incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the     in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.      38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961,    to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that       the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Type II diabetes mellitus is included in the list of presumptive disabilities.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that diabetes mellitus manifested as a result of exposure to herbicide agents while serving in the Canal Zone in the Republic of Panama.

The Veteran's private treatment records, beginning in 2006, reveal a current diagnosis of diabetes mellitus.  Consequently, the determinative issue is whether   the condition is attributable to the Veteran's military service.

Service personnel records indicate the Veteran was assigned duty with a unit stationed in the Panama Canal Zone from September 23, 1968 to April 20, 1970.  Upon review by the Joint Services Records Research Center (JSRRC), there was   no documentation of any herbicide agents being used or tested by the unit for any purposes.  JSRRC reviewed United States Army historical records that did not document spraying, testing, transporting, storage, or usage of Agent Orange in     the Panama Canal Zone.  The JSRRC was unable to verify or document that the Veteran was actually exposed to herbicide agents during service.  

The Veteran has submitted several articles purporting to establish that Agent Orange was secretly tested in Panama.  However, these articles are not official government documents, nor do they cite official government documentation to support the contentions.   

In February 2016, the Veteran testified before the undersigned Veterans Law Judge on the claim currently on appeal.  At the hearing, the Veteran denied seeing airplanes flying overhead spraying anything.  He offered that the only locations with apparent defoliation were known locations for World War II bomber practice. He denied any travel to or service in the Demilitarized Zone (DMZ) in Korea or any base in the Philippines where herbicide use has been acknowledged. He concluded that he was exposed to herbicide agents while guarding an area near the Panama Canal which   was sprayed to combat the mosquito and other airborne insect populations.  Lastly,   he acknowledged that he was not diagnosed with diabetes until 2006, more than 35 years after discharge from service.

In March 2017 the Board remanded the claim to attempt to verify the Veteran's claimed exposure. In response, VA's Compensation Service indicated that review     of the Department of Defense list of locations outside the Korean DMZ and Vietnam where Agent Orange was used, tested, or stored, revealed no locations in Panama, including Fort Sherman where Agent Orange was used, tested, stored or transported.  The response further explained that Agent Orange was developed for jungle combat operations in Vietnam and was used there strictly between 1962 and 1971.  Given   that there were no combat operations in Panama during those years, there was no   need for the use of Agent Orange in those locations.  The response further elaborated that Panama was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi to South Vietnam via merchant ships.  Lastly, it noted that there was also no evidence to support the use of herbicides, including Agent Orange for routine base maintenance activities, such as range management, brush clearing, and weed killing, which were accomplished with ordinary commercial herbicides.  These herbicides do not fall under the regulations governing Agent Orange exposure pursuant to 38 C.F.R. § 3.307(a)(6)(i) (2017). The response further included the Memorandum from JSRRC dated in May 6, 2013 specifically addressing claims      for exposure to herbicide agents in Panama and the Canal Zone stating the above information.

With respect to the Veteran's assertions that he observed defoliated areas in the areas he patrolled, the Board notes that the Veteran conceded these areas were known to previously be common testing grounds for World War II bombers - not that he actually observed, or was informed of any spraying, testing or usage of Agent Orange in these areas.  Further, the Veteran's conclusory statement that "evidence has been established that the U.S. Military did conduct secret tests of Agent Orange in Panama" appears to be based on the one submitted newspaper article which is not an official government document, and does not cite official government documentation to support its contentions.  Lastly, the Veteran's accounts of being covered in a chemical due to large, uncontrolled mosquito populations near the Panama Canal, which the Veteran reported patrolling on            a regular basis, is consistent with the Compensation Service's research which established that ordinary commercial insecticides, not herbicide agents were      likely deployed in the area.

The Veteran has not shown that he has special training or expertise in chemical compounds such that he is competent to identify herbicide agents such as Agent Orange.  Accordingly, his opinion that areas in Panama were treated with herbicide agents is not competent evidence that such occurred.  

Upon review, the Board finds the response from the JSRRC and Compensation Service following review of official documentation to be more persuasive and probative than the Veteran's lay assertions and the newspaper/internet articles he provided.  Accordingly, the Board finds that the most probative evidence indicates the Veteran was not exposed to herbicide agents during service, and he is not entitled to the presumption of herbicide agent exposure.  Accordingly, service connection for diabetes as due to herbicide agent exposure is not warranted.

Although the Veteran is not entitled to the regulatory presumptions of service connection, the Board must still evaluate whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.   1994).

In this regard, the Veteran's service treatment records are silent for treatment for diabetes mellitus or any abnormal blood sugar readings.  At his hearing before the Board, the Veteran testified that he began taking oral medication for high blood sugar in 1986, although he was not diagnosed with diabetes mellitus until 2006 by his private physician.  In December 2011, the Veteran submitted a statement from his physician in which the doctor stated that the Veteran had been exposed to Agent Orange during his time in Panama and that it is at least as likely as not that Agent Orange contributed to his development of diabetes mellitus.  Such opinion lacks probative value as the personnel records and inquiries made into the nature of the Veteran's service do not reveal that he was, in fact, exposed to Agent Orange. There 
is no medical opinion of record suggesting the Veteran's diabetes is related to service for reasons other than his claimed herbicide agent exposure. 

In summary, there is no probative evidence of diabetes mellitus in service or within one year following discharge from service, no probative evidence of service in Vietnam or exposure to herbicide agents in service, and no probative evidence suggesting the Veteran's diabetes mellitus is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and it is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2 is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


